Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 6/2/20 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Martin et al (US20150318326).


    PNG
    media_image1.png
    380
    561
    media_image1.png
    Greyscale

Regarding claim  1, Martin et al teaches a laminated body assembly kit with an alignment function, the kit comprising a first substrate(910) and a second substrate(120) that are to be laminated together, wherein the first substrate has a lens portion (112) on a surface thereof opposite to a facing surface thereof that faces the second substrate (120),
the second substrate (120) has an alignment mark portion (940) on at least one surface thereof,
the first substrate (910) and the second substrate are respectively provided with the lens portion and the alignment mark portion (940) such that, in a set laminated state, the alignment mark portion of the second substrate is located at a focal position of the lens portion of the first substrate (paragraph 36), and
an image of the alignment mark portion that is formed in the lens portion in the set laminated state is an image indicating that the set laminated state has been achieved (paragraph 36-37; figures 9a-9b).
Regarding claim 3,the laminated body assembly kit according to claim 1, wherein the first substrate has two or more of the lens portions (figures 9a,9b), and the second substrate has two or more of the alignment mark portions(940).
Regarding claim 4. (Currently Amended) the laminated body assembly kit according claim1, wherein, on a facing surface of the second substrate, a total area of the alignment mark portion is 3% or less of an area of the entire second substrate (see figure 1).
Regarding claim  7, (Currently Amended) the laminated body assembly kit according to claim 1, wherein the alignment mark portion (940) has a quadrangular shape in a plan view (see figure 9a).
Regarding claim 8, Martin et al teaches a laminated body comprising a first substrate(910) and a second substrate (120),
wherein the first substrate has a lens portion (112) on a surface thereof opposite to a facing surface thereof that faces the second substrate (120),
the second substrate has an alignment mark portion(940) on at least one surface thereof,
the first substrate and the second substrate are laminated together such that the lens portion of the first substrate and the alignment mark portion of the second substrate are located opposing each other- (see figure 9b and paragraphs 36-37), and
an image of the alignment mark portion of the second substrate that is formed in the lens portion is an image that is formed when the alignment mark portion is located at a focal position of the lens portion (see figure 9b).
Regarding claim 10, (Currently Amended) The laminated body according to claim 8 , wherein the first substrate has two or more of the lens portions (112, 920), and the second substrate has two or more of the alignment mark portions (940- see figure 9a).
Regarding claim 11, see Examiner’s noes in claim 4.
Regarding claim  14, see Examiner’s note in claim 7.
Regarding claim  15, (Currently Amended) Martin et al teaches  a method for manufacturing a laminated body using the laminated body assembly kit with an alignment function according to claim 1, the method comprising:
placing the first substrate and the second substrate facing each other such that the lens portion and the alignment mark portion are located opposing each other (see figure 8),
aligning the first substrate and the second substrate with each other by adjusting an image of the alignment mark portion of the second substrate that is formed in the lens portion to an image that is formed when the alignment mark portion is located at a focal position of the lens portion (see figure 8 and 9), and
fixing the first substrate and the second substrate in this state.

Claim(s) 1-6,  8-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshikazu Hazama (JP 10-149110)
Regarding claim 1, Yoshikzau Hazama teaches a laminated body assembly kit with an alignment function, the kit comprising a first substrate(22) and a second substrate(21) that are to be laminated together, wherein the first substrate has a lens portion (24, 25) on a surface thereof opposite to a facing surface thereof that faces the second substrate (21),
the second substrate (21) has an alignment mark portion (26) on at least one surface thereof,
the first substrate (22) and the second substrate are respectively provided with the lens portion and the alignment mark portion (26) such that, in a set laminated state, the alignment mark portion of the second substrate is located at a focal position of the lens portion(25) of the first substrate (see figure 2), and
an image of the alignment mark portion that is formed in the lens portion in the set laminated state is an image indicating that the set laminated state has been achieved (via cylindrical lens 25; paragraphs 17-26).
Regarding claim 2, the laminated body assembly kit according to claim 1, wherein the first substrate (22) and the second substrate(21) are transparent substrates (for attachment to front of a display). 
Regarding claim 3,the laminated body assembly kit according to claim 1, wherein the first substrate (22) has two or more of the lens portions (see figures1 -5), and the second substrate (21) has two or more of the alignment mark portions(26).
Regarding claim 4. (Currently Amended) the laminated body assembly kit according to claim 1, wherein, on a facing surface of the second substrate, a total area of the alignment mark portion is 3% or less of an area of the entire second substrate (see figures 1-6).
Regarding claim 5, the laminated body assembly kit according to claim 1, wherein the lens portion has a spherical or aspherical surface (cylindrical surface).
Regarding claim  6, (Currently Amended) the laminated body assembly kit according to  claim 1, wherein the lens portion (25)is a cylindrical lens.
Regarding claim  8, Yoshikazu Hazama teaches a laminated body comprising a first substrate(22) and a second substrate (21),
wherein the first substrate has a lens portion (24,25) on a surface thereof opposite to a facing surface thereof that faces the second substrate (21),
the second substrate has an alignment mark portion(26) on at least one surface thereof,
the first substrate and the second substrate are laminated together such that the lens portion of the first substrate and the alignment mark portion of the second substrate are located opposing each other- (see figures 1-5b and paragraphs 17-26), and
an image of the alignment mark portion of the second substrate that is formed in the lens portion is an image that is formed when the alignment mark portion is located at a focal position of the lens portion (via cylindrical lens 25).
Regarding claim 9, see Examiner’s notes in claim 2).
Regarding claim 10, (Currently Amended) The laminated body according to claim 8 , wherein the first substrate has two or more of the lens portions (24,25), and the second substrate has two or more of the alignment mark portions (26- see figure figures 1-6).
Regarding claim 11, see Examiner’s noes in claim 4.
Regarding claim 12, see Examiner’s notes in claim 5.
Regarding claim  13, see Examiner’s notes in claim 6. 
Regarding claim  15, (Currently Amended) Yoshikazu Hazama teaches a method for manufacturing a laminated body using the laminated body assembly kit with an alignment function according to claim 1, the method comprising:
placing the first substrate and the second substrate facing each other such that the lens portion and the alignment mark portion are located opposing each other (see figure 7),
aligning the first substrate and the second substrate with each other by adjusting an image of the alignment mark portion of the second substrate that is formed in the lens portion to an image that is formed when the alignment mark portion is located at a focal position of the lens portion (see paragraphs 16-26), and
fixing the first substrate and the second substrate in this state (figures 1-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al in view of  Horikoshi (US20100139836).
Regarding claim 16, the manufacturing method according to claim 15,
wherein the alignment mark portion (940) has a quadrangular shape in a plan view,
the first substrate(910) and the second substrate(120) are aligned by being moved in directions of two axes that are orthogonal to each other, and the two axes are parallel to respective pairs of opposing sides of the quadrangular shape (see figures 8-9).
	However, Horikoshi teaches aligning to wafer wherein an alignment mark portion (see figure 3) has as cross or rectangular shape in a plane view, where the first substrate and the second substrate are aligned by being moved in direction of two axes that are orthogonal to each other (see paragraphs 13-17 and 145-146). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since it is known wafer aligning method and would be a functional equivalent methodology. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wimplinger Markus(EP2463892) teaches a device and method for detecting alignment errors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH